DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-20 are pending in the application. 
Applicant’s amendment to the claims, filed on January 25, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on January 25, 2021, is acknowledged.
Applicant’s remarks filed on January 25, 2021 in response to non-final rejection mailed on December 16, 2020 have been fully considered. 
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Lack of unity of invention is maintained. The inventions listed as Groups I, II, and III as set forth in the Office action mailed on September 11, 2020 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The inventions of Groups I, II, and III lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the invention of Group II does not share the same or corresponding technical feature with 
Claims 5-9 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2020.
Claims 1, 3, 4, 10-15, 19, and 20 are being examined on the merits. 

Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on October 31, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Specification/Informalities
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the applicant’s amendment to the specification. 

Claim Objections


Claims 3 and 13 are objected to because of the following informalities: 
Claim 3 is objected to and in the interest of substantially improving claim form, it is suggested that claim 3 be amended to recite, e.g., “The method of claim 1, wherein the transformed cell or non-human host organism is capable of producing FPP and the transformed cell or non-human host organism is cultured under conditions that allow for the production of the polypeptide”. 
Claim 13 is objected to because of the recitation of “selected from the group consisting of” and the conjunction “or” between parts b and c, and in the interest of using proper Markush claim language, the term “or” should be replaced with “and”. See MPEP 2173.05(h).I. 

Claim Rejections - 35 USC § 112(b)
Claims 13, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13 (claim 14 dependent therefrom) and 19 (claim 20 dependent therefrom) are indefinite because, while the preamble of each of claims 13 and 19 recites “A method of using a vector”, the body of the claim does not recite the vector. It is suggested that the applicant clarify the meaning of the claims by specifying – in the 

RESPONSE TO REMARKS: At p. 8 of the instant remarks, the applicant argues the rejection is obviated by amending claims 13 and 19 to independent form. 
The applicant’s argument is not found persuasive. Even with applicant’s amendment to claims 13 and 19, the vector is not recited in the body of the amended claims and it is unclear from the claims as to how the applicant intends for the recited vector to be applied in the claimed method. 
  
Claim Rejections - 35 USC § 112(a)
Claims 1, 3, 4, 10-15, 19, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"

Claims 1, 3, 4, 10-12, and 15 are drawn to a method for producing drimenol or a mixture comprising drimenol comprising: 
a.	transforming a host cell or non-human host organism with a nucleic acid encoding a polypeptide having drimenol synthase activity, wherein the polypeptide comprises an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 2 or comprises the amino acid sequence of SEP ID NO: 2; 
b.	contacting an acyclic farnesyl diphosphate (FPP) precursor with the polypeptide to produce drimenol or a mixture comprising drimenol and one or more terpenes; and
c.	optionally isolating the drimenol.
Claims 13 and 14 are drawn to a method of using a vector comprising an isolated nucleic acid molecule comprising a nucleotide sequence selected from the group consisting of:

b.	a nucleotide sequence having at least 80% sequence identity to the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3; or  
c.	the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3, 
the method comprising producing drimenol or a mixture comprising drimenol and one or more terpenes. 
Claims 19 and 20 are drawn to a method of using a vector comprising a nucleic acid encoding a polypeptide having sesquiterpene synthase activity comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 2 or comprising the amino acid sequence of SEQ ID NO: 2, the method comprising producing drimenol or a mixture comprising drimenol and one or more terpenes.
The invention of claims 1, 3, 4, 10-12, and 15 requires a genus of nucleic acids encoding a polypeptide having drimenol synthase activity comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 2 for producing drimenol or a mixture comprising drimenol. 
The inventions of claims 13, 14, 19, and 20 require (in relevant part) a genus of nucleic acids comprising a nucleotide sequence encoding an isolated polypeptide having sesquiterpene synthase activity comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 2 or comprising 
The specification discloses the actual reduction to practice of the following representative species of the genus of recited nucleic acids – a nucleic acid encoding a polypeptide having drimenol synthase activity and comprising the amino acid sequence of SEQ ID NO: 2, including the nucleotide sequences of SEQ ID NO: 1 and SEQ ID NO: 3 for producing drimenol. Other than these disclosed species, there are no other drawings or structural formulas disclosed of a nucleic acid as encompassed by the claims. However, with the aid of a computer, one of skill in the art could conceivably identify all of the nucleic acids encoding amino acid sequences that have at least 80% sequence identity to SEQ ID NO: 2. However, there is no prior-art or disclosed teaching regarding which 20% of the amino acids can vary from SEQ ID NO: 2 and still result in a polypeptide with drimenol synthase activity (claims 1, 3, 4, 10-12, and 15) or sesquiterpene synthase activity (claims 13, 14, 19, and 20) that is used for the production of drimenol. 
It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein…The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains".
As evidence of the unpredictability of amino acid modifications, the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on December 16, 2020) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1). Also, the reference of Kwon et al. (FEBS Lett. 588:4597-4603, 2014; cited on Form PTO-892 mailed on December 16, 2020) discloses identification of a drimenol synthase from Valeriana officinalis, noting that a mutation of the first aspartate in a conserved DDxxD motif did not have the expected effect of J. Nat. Prod. 81:1162-1172, 2018; cited on the IDS filed on November 4, 2019) discloses the amino acid sequence of a Liquidambar formosana sesquiterpene synthase referred to as “TPS01” (p. 1165, Figure 5), which has a relatively high sequence identity (65% sequence identity) to the amino acid sequence of SEQ ID NO: 2 of this application, yet drimenol was not reported to be a product produced by TPS01 when contacted with FPP (p. 1166, column 2; p. 1167, Figure 7). 
Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed or art-recognized correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure of a polypeptide that has drimenol synthase activity or sesquiterpene synthase activity, there is no general knowledge in the art about drimenol synthase activity or sesquiterpene synthase activity to suggest that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of a nucleic acid encoding SEQ ID NO: 2 as being representative of other nucleic acids as encompassed by the claims. 
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not 

RESPONSE TO REMARKS: The applicant argues the claims have been amended to require a polypeptide having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 2 and/or a nucleic acid having at least 80% sequence identity to the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3. According to the applicant, the amended claims combined with the knowledge of one skilled in the art, satisfies the written description requirement. 
Applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s claim amendment. However, as described above, there is no disclosed or art-recognized correlation between the structure of SEQ ID NO: 2 and the function of drimenol synthase activity or sesquiterpene synthase activity for use in a method of producing drimenol, although the applicant is invited to provide evidence of a correlation between the structure of SEQ ID NO: 2 and the function of drimenol synthase activity or sesquiterpene synthase activity for use in a method of producing drimenol. In view of the unpredictability associated with amino acid modifications and in the absence of a structure-function correlation, the single disclosed representative species fails to represent the genus of recited nucleic acids.
For these reasons, it is the examiner’s position that the specification fails to adequately describe the claimed invention. 


a.	transforming an isolated host cell or a plant with a nucleic acid encoding a polypeptide having drimenol synthase activity, wherein the polypeptide comprises an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 2 or comprises the amino acid sequence of SEQ ID NO: 2;
b.	contacting farnesyl diphosphate (FPP) with the polypeptide having drimenol synthase activity; and
c.	optionally isolating the drimenol, 
does not reasonably provide enablement for all methods as broadly encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the 
The nature of the invention: According to the specification, “[c]urrently the main sources for drimenol are plants naturally containing drimenol; however, the contents of drimenol in these natural sources are low. Chemical synthesis approaches have been developed but are still complex and not cost-effective. There still remains a need for the discovery of new terpenes, terpene synthases and more cost-effective methods of producing drimenol and derivatives therefrom and mixtures comprising drimenol” (p. 1, lines 21-25). The specification discloses the isolation of a polynucleotide encoding a drimenol synthase from the plant Paeonia anomala (see Examples 1 and 2 beginning at p. 26 of the specification). 
The breadth of the claims: Claims 1, 3, 4, and 15 are drawn to a method for producing drimenol or a mixture comprising drimenol comprising: 
a.	transforming a host cell or non-human host organism with a nucleic acid encoding a polypeptide having drimenol synthase activity, wherein the polypeptide comprises an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 2 or comprises the amino acid sequence of SEQ ID NO: 2;
b.	contacting an acyclic farnesyl diphosphate (FPP) precursor with the polypeptide; and
c.	optionally isolating the drimenol, 
The recited “non-human host organism” in claims 1, 3, 4, and 15 is interpreted as encompassing a transgenic multicellular organism, including a mammal.

a.	a nucleotide sequence encoding an isolated polypeptide having sesquiterpene synthase activity comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 2 or comprising the amino acid sequence of SEQ ID NO: 2;
b.	a nucleotide sequence having at least 80% sequence identity to the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3; or 
c.	the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 3, 
the method comprising producing drimenol or a mixture comprising drimenol and one or more terpenes.
Claims 13 and 14 do not recite any method steps to indicate how the vector is used in the production of drimenol or a mixture comprising drimenol and one or more terpenes.
Regarding claim 13, part a, the encoded polypeptide has sesquiterpene synthase activity and is not required to have drimenol synthase activity, yet the method produces drimenol or a mixture comprising drimenol. 
Regarding claim 13, part b, the nucleotide sequence is not required to encode a polypeptide with drimenol synthase activity (or any other activity) and given a broadest reasonable interpretation, the nucleotide sequence of part b encompasses nucleotide sequences that encode non-functional polypeptides or polypeptides with activity other that drimenol synthase activity. 

Claims 19 and 20 do not recite any method steps to indicate how the vector is used in the production of drimenol or a mixture comprising drimenol and one or more terpenes.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Regarding the scope of the recited nucleotide sequences of claim 13, part b, it is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein…The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains".
As evidence of the unpredictability of amino acid modifications, the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on December 16, 2020) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1). Also, the reference of Kwon et al. (FEBS Lett. 588:4597-4603, 2014; cited on Form PTO-892 mailed on December 16, 2020) discloses identification of a drimenol synthase from Valeriana officinalis, noting that a mutation of the first aspartate in a conserved DDxxD motif did not have the expected effect of J. Nat. Prod. 81:1162-1172, 2018; cited on the IDS filed on November 4, 2019) discloses the amino acid sequence of a Liquidambar formosana sesquiterpene synthase referred to as “TPS01” (p. 1165, Figure 5), which has a relatively high sequence identity (65% sequence identity) to the amino acid sequence of SEQ ID NO: 2 of this application, yet drimenol was not reported to be a product produced by TPS01 when contacted with FPP (p. 1166, column 2; p. 1167, Figure 7). 
Regarding the scope of recited non-human host organisms, the prior art acknowledges the unpredictability of gene transfer in an animal. See, e.g., Goswami et al. (Front. Onc. 9:297, 2019, 25 pages; cited on Form PTO-892), which discloses that maintenance of transgene expression remains unpredictable (p. 16, column 1, bottom).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the claimed invention: a method for producing drimenol or a mixture comprising drimenol comprising: a. transforming an isolated host cell comprising a polynucleotide encoding a polypeptide having drimenol synthase activity and comprising the amino acid sequence of SEQ ID NO: 2, to produce drimenol or a mixture comprising drimenol and one or more terpenes; and b. optionally isolating the drimenol. Other this working example, the specification fails to disclose any other vectors or non-human host organisms as encompassed by the claims and the specification fails to provide direction or guidance for regarding a transgenic multicellular organism as encompassed by the claims. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating variants of a polynucleotide were known in the art at the time of the invention, it was not routine in the art to make all vectors comprising polynucleotides encoding polypeptides having any activity as encompassed by the claims for use in a method of producing drimenol. 
Also, while methods of transforming or transfecting an isolated or microbial host cell were known in the art at the time of the invention, it was not routine in the art to make all non-human host organisms, including transgenic multicellular organisms, e.g., a mammal.  
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability and the state of the prior art, and the amount of experimentation required, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).


The applicant’s argument is not found persuasive. As noted above, the nucleotide sequence of claim 13 part b is not required to encode a polypeptide with drimenol synthase activity (or any other activity). As such, contrary to the applicant’s position, the claims do not require that the polypeptide encoded by the nucleotide sequence is limited to those having drimenol or sesquiterpene synthase activity. As further noted above, the encoded polypeptides of claim 13, part a and claim 19 have sesquiterpene synthase activity and not drimenol synthase activity. However, the methods of claims 13 and 19 are for producing drimenol or a mixture comprising drimenol and one or more terpenes and the specification fails to provide guidance as to how one is to produce drimenol or a mixture comprising drimenol and one or more terpenes using a polypeptide that has sesquiterpene synthase activity but not drimenol synthase activity.

Applicant’s argument is not found persuasive. Given a broadest reasonable interpretation, the recited “host cell” in claim 1 encompasses a transgenic cell in a human organism and thus the claims do not exclude a transgenic human organism. As such, the evidence of Goswami is relevant to the unpredictability of the claimed invention. Moreover, the claims are not drawn to a host cell or non-human organism per se. Rather, the claims are drawn to methods for producing drimenol or a mixture comprising drimenol and one or more terpenes and the specification and prior art of record fail to provide any guidance or direction regarding a mammalian organism comprising the recited nucleic acid with the phenotype of producing drimenol or a mixture comprising drimenol, although the applicant is invited to provide such evidence.   
For these reasons, it is the examiner’s position that the specification fails to enable the full scope of the claimed invention. 

Claim Rejections - 35 USC § 101


Conclusion
Status of the claims:
Claims 1 and 3-20 are pending.
Claims 5-9 and 16-18 are withdrawn from further consideration
Claims 1, 3, 4, 10-15, 19, and 20 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656